Citation Nr: 0024540	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-20 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


INTRODUCTION

The veteran served on active duty from July 1986 to December 
1991.  In July 1999 the Board of Veterans' Appeals (Board) 
denied entitlement to the following: service connection for 
disability manifested by generalized pain of the legs, hips, 
knees, and back, and tingling of the fingers, as secondary to 
service-connected bilateral tarsal tunnel syndrome; service 
connection for headaches, fevers, and an eye disorder, to 
include as the result of an undiagnosed illness; an increased 
evaluation for tarsal tunnel syndrome of the right foot; and 
an increased evaluation for tarsal tunnel syndrome of the 
left foot.  The July 1999 Board action also remanded the 
issue of entitlement to service connection for bilateral 
hearing loss to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, for additional 
development.  A February 2000 rating decision granted service 
connection for hearing loss of the left ear and assigned a 
noncompensable evaluation effective November 24, 1997; since 
there has been no subsequent correspondence with respect to 
this issue, it is not currently before the Board.  Service 
connection for hearing loss in the right ear continued to be 
denied by the February 2000 rating decision.  This case was 
returned to the Board in July 2000.

A June 2000 rating decision denied increased evaluations for 
the veteran's service-connected bilateral tarsal tunnel 
syndrome, and the veteran was notified of this action and her 
appellate rights in July 2000.  Since no subsequent 
correspondence addressing these issues has been received from 
the veteran or her representative, these issues are not 
currently before the Board.


FINDING OF FACT

The claim for service connection for hearing loss in the 
right ear is not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for hearing loss in the right 
ear.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If she has not, her claim must fail, and VA is not obligated 
to assist her in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
service, when all the evidence, including that pertinent to 
service establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Service incurrence of organic disease of the nervous system 
may be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999). 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).

The veteran's service medical records reveal that audiometry 
results on preservice examination in February 1986 showed 
pure tone thresholds in the right ear of 10 decibels or lower 
from 500 to 3000 hertz, with a pure tone threshold of 30 
decibels at 4000 hertz.  An undated audiometry examination, 
as well as audiometry examinations in July 1990 and May 1991, 
show pure tone thresholds from 500 to 3000 in the right ear 
of 10 decibels or lower; pure tone thresholds at 4000 hertz 
in the right ear were 20, 35, and 35 decibels, respectively.

VA examination reports in December 1992, September 1995, and 
March 1998 involve evaluations of other disabilities and do 
not refer to hearing acuity.  A private fee basis examination 
in June 1999 also does not refer to the veteran's hearing.  
On VA general medical examination in June 1998, the veteran's 
ears were normal and there were no complaints or findings of 
hearing loss in the right ear.

On VA audiometry examination in January 2000, it was noted 
that the veteran did not report any history of ear pathology 
or related illness.  Pure tone thresholds at the relevant 
frequencies in the right ear were 10 decibels at 500 and 3000 
hertz, 5 decibels at 1000 and 2000 hertz, and 30 decibels at 
4000 hertz.  Speech recognition ability was 94 percent in the 
right ear.  The examiner noted that hearing in the right ear 
was within normal limits for rating purposes.

Hearing in the veteran's right ear was within normal limits 
in service, with pure tone thresholds from 500 to 3000 hertz 
consistently 10 decibels or lower and pure tone thresholds at 
4000 hertz of under 40 decibels.  Moreover, recent VA 
audiometry examination in January 2000 showed relevant pure 
tone thresholds of 30 decibels at 4000 hertz and 10 decibels 
or lower at the other frequencies.  The examiner concluded in 
January 2000 that hearing in the veteran's right ear was 
within normal limits for rating purposes.  Therefore, there 
is no medical evidence on file of a current hearing loss in 
the right ear.

Although the veteran believes that she has hearing loss in 
the right ear as a result of service, she cannot meet her 
initial burden of presenting a well-grounded claim by relying 
on her own opinion as to medical matters, because she, as a 
lay person, is not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App.492, 494-95 (1992).  
Consequently, the veteran's claim for entitlement to service 
connection for hearing loss in the right ear is not well 
grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen the above noted claim.  Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for hearing loss in the right ear is 
denied.




		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals



 

